02-10-122-CV












 
 
 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 2-10-122-CV
 
 
SWAN
ROOFING, LLC                                                                       APPELLANT
 
                                                             V.
 
SHARON
SHALENE PORTMAN                                                            APPELLEE
 
 
----------
 
FROM THE 235TH
DISTRICT COURT OF COOKE COUNTY
 
----------
 
MEMORANDUM OPINION[1]
AND JUDGMENT
 
----------
 
On August 25, 2010, we notified
appellant that the appellant’s brief had not been filed as required by Texas
Rule of Appellate Procedure 38.6(a).  See
Tex. R. App. P. 38.6(a).  We stated
we could dismiss the appeal for want of prosecution unless appellant or any
party desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have not received any response.
Because appellant=s
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant shall pay all costs of this
appeal, for which let execution issue.
 
PER CURIAM                 
 
 
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  September 23, 2010




[1]See Tex. R. App. P.
47.4.